DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10, 11, 14-21, 24, 25 and 28-54 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 29, although measuring thickness in a transmission geometry is routine the art, the prior art of record neither teaches nor reasonably suggests a filter placed between the material layer and the detector, in a transmission geometry, where the filter is configured to attenuate a portion of the second radiation associated with fluorescence of the material to emit third radiation, as required by the combination as claimed in each claim.
Gignoux (WO 92/16819, cited in the IDS filed 6/9/2020) does teach a transmission geometry thickness gauge with a filter 6 between the material layer 7 and the detector 5; however, Gignoux is silent regarding the specific attenuation properties of the filter 6.  Further, Olszewski teaches an alternative embodiment having a transmission geometry (Fig.9); however, there is no filter because the detector is configured to measure and distinguish between the transmitted and fluoresced energies.  Placing a filter in the claimed location with the claimed attenuation properties would cripple the functionality of the embodiment.

Claims 2-7, 10, 11, 14 and 30-41 are allowed by virtue of their respective dependencies.

Regarding claims 15 and 42, although measuring thickness in a transmission geometry is routine the art, the prior art of record neither teaches nor reasonably suggests that the controller provides the measurement by measuring an intensity of the third radiation, and calculating the measurement corresponding to the thickness of the material layer based on the measured intensity and a default intensity associated with no material layer, as required by the combinations as claimed in each claim.
Although such calibrations are routine, such a calibration practice only makes sense in a transmission geometry.  For example, if there was no material layer in the beam path for the device of Olszewski (Fig.1), then there would be no default intensity because there would be no Compton scattered radiation to detect in detector 6.  Such a calibration method makes sense for the alternative embodiment of Fig.9; however, there is no filter in the claimed location with the claimed attenuation properties, nor is it obvious to do so as noted with respect to claims 8 and 22 above.
Claims 16-21, 24, 25, 28 and 43-54 are allowed by virtue of their respective dependencies.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884